


Exhibit 10.1


















Piper Jaffray Companies






$125,000,000






Variable Rate Senior Notes, Class A and Class B


______________


Amended and Restated
Note Purchase Agreement


______________




Dated June 2, 2014





--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
 
HEADING
 
PAGE
 
 
 
 
 
 
 
SECTION 1.
 
Authorization of Notes
 
1
 
 
 
 
 
 
 
Section 1.1.
 
Description of Notes
 
1
 
Section 1.2.
 
Interest Rate
 
1
 
 
 
 
 
 
 
SECTION 2.
 
Sale and Purchase of Notes
 
2
 
 
 
 
 
 
 
SECTION 3.
 
Closing
 
2
 
 
 
 
 
 
 
SECTION 4.
 
Conditions to Closing
 
2
 
 
 
 
 
 
 
Section 4.1.
 
Representations and Warranties
 
2
 
Section 4.2.
 
Performance; No Default
 
3
 
Section 4.3.
 
Compliance Certificates
 
3
 
Section 4.4.
 
Opinions of Counsel
 
3
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc.
 
3
 
Section 4.6.
 
Sale of Other Notes
 
3
 
Section 4.7.
 
Payment of Special Counsel Fees
 
3
 
Section 4.8.
 
Private Placement Number
 
4
 
Section 4.9.
 
Changes in Corporate Structure
 
4
 
Section 4.10.
 
Proceedings and Documents
 
4
 
Section 4.11.
 
Payment of Matured Class A Notes
 
4
 
 
 
 
 
 
 
SECTION 5.
 
Representations and Warranties of the Company
 
4
 
 
 
 
 
 
 
SECTION 5.1.
 
Organization; Power and Authority
 
4
 
Section 5.2.
 
Authorization, Etc.
 
4
 
Section 5.3.
 
Disclosure
 
4
 
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
 
5
 
Section 5.5.
 
Financial Statements; Material Liabilities
 
5
 
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc.
 
6
 
Section 5.7.
 
Governmental Authorizations, Etc
 
6
 
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
 
6
 
Section 5.9.
 
Taxes
 
6
 
Section 5.10.
 
Title to Property; Leases
 
7
 
Section 5.11.
 
Licenses, Permits, Etc.
 
7
 
Section 5.12.
 
Compliance with ERISA
 
7
 
Section 5.13.
 
Private Offering by the Company
 
8
 
Section 5.14.
 
Use of Proceeds; Margin Regulations
 
8
 
Section 5.15.
 
Existing Indebtedness; Future Liens
 
9
 
Section 5.16.
 
Foreign Assets Control Regulations, Etc.
 
9
 
Section 5.17.
 
Status under Certain Statutes
 
9
 
Section 5.18.
 
Environmental Matters
 
10
 
Section 5.19
 
Other Securities
 
10
 
Section 5.20
 
Internal Controls
 
10
 







--------------------------------------------------------------------------------




Section 5.21
 
Investment Company Act
 
11
 
 
 
 
 
 
 
SECTION 6.
 
Representations of the Purchasers
 
11
 
 
 
 
 
 
 
Section 6.1.
 
Purchase for Investment
 
11
 
Section 6.2.
 
Source of Funds
 
12
 
 
 
 
 
 
 
SECTION 7.
 
Information as to Company
 
12
 
 
 
 
 
 
 
Section 7.1.
 
Financial and Business Information
 
12
 
Section 7.2.
 
Officer’s Certificate
 
15
 
Section 7.3.
 
Visitation
 
16
 
 
 
 
 
 
 
SECTION  8.
 
Payment and Prepayment of the Notes
 
16
 
 
 
 
 
 
 
Section 8.1.
 
Maturity
 
16
 
Section 8.2.
 
Allocation of Partial Prepayments
 
16
 
Section 8.3.
 
Maturity; Surrender, Etc.
 
17
 
Section 8.4.
 
Purchase of Notes
 
17
 
Section 8.5.
 
Change in Control
 
17
 
 
 
 
 
 
 
SECTION 9.
 
Affirmative Covenants.
 
19
 
 
 
 
 
 
 
Section 9.1.
 
Compliance with Law
 
19
 
Section 9.2.
 
Insurance
 
19
 
Section 9.3.
 
Maintenance of Properties
 
20
 
Section 9.4.
 
Payment of Taxes and Claims
 
20
 
Section 9.5.
 
Corporate Existence, Etc.
 
20
 
Section 9.6.
 
Books and Records
 
20
 
Section 9.7.
 
Minimum Consolidated Tangible Net Worth
 
20
 
Section 9.8.
 
Minimum Regulatory Net Capital
 
20
 
Section 9.9.
 
Minimum Consolidated Total Assets to Total Consolidated Stockholder's Equity
 
20
 
Section 9.10.
 
Minimum Operating Cash Flow to Consolidated Fixed Charges
 
20
 
 
 
 
 
 
 
SECTION 10.
 
Negative Covenants
 
21
 
 
 
 
 
 
 
Section 10.1.
 
Transactions with Affiliates
 
21
 
Section 10.2.
 
Merger, Consolidation, Etc.
 
21
 
Section 10.3.
 
Line of Business
 
22
 
Section 10.4.
 
Terrorism Sanctions Regulations
 
22
 
Section 10.5
 
Restricted Payments
 
22
 
 
 
 
 
 
 
SECTION 11.
 
Events of Default
 
22
 
 
 
 
 
 
 
SECTION 12.
 
Remedies on Default, Etc.
 
24
 
 
 
 
 
 
 
Section 12.1.
 
Acceleration
 
24
 
Section 12.2.
 
Other Remedies
 
25
 
Section 12.3.
 
Rescission
 
25
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc.
 
25
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
SECTION 13.
 
Registration; Exchange; Substitution of Notes
 
26
 
 
 
 
 
 
 
Section 13.1.
 
Registration of Notes
 
26
 
Section 13.2.
 
Transfer and Exchange of Notes
 
26
 
Section 13.3.
 
Replacement of Notes
 
27
 
Section 13.4.
 
Book-Entry Provisions for Global Notes
 
27
 
 
 
 
 
 
 
SECTION 14.
 
Payments on Notes
 
29
 
 
 
 
 
 
 
Section 14.1.
 
Place of Payment
 
29
 
Section 14.2.
 
Home Office Payment
 
29
 
 
 
 
 
 
 
SECTION 15.
 
Expenses, Etc.
 
29
 
 
 
 
 
 
 
Section 15.1.
 
Transaction Expenses
 
29
 
Section 15.2.
 
Survival
 
30
 
 
 
 
 
 
 
SECTION 16.
 
Survival of Representations and Warranties; Entire Agreement
 
30
 
 
 
 
 
 
 
SECTION 17.
 
Amendment and Waiver
 
30
 
 
 
 
 
 
 
Section 17.1.
 
Requirements
 
30
 
Section 17.2.
 
Solicitation of Holders of Notes
 
30
 
Section 17.3.
 
Binding Effect, Etc.
 
31
 
Section 17.4.
 
Notes Held by Company, Etc.
 
31
 
 
 
 
 
 
 
SECTION 18.
 
Notices
 
31
 
 
 
 
 
 
 
SECTION 19.
 
Reproduction of Documents
 
32
 
 
 
 
 
 
 
SECTION 20.
 
Reserved
 
32
 
 
 
 
 
 
 
SECTION 21.
 
Substitution of Purchaser
 
32
 
 
 
 
 
 
 
SECTION 22.
 
Miscellaneous
 
33
 
 
 
 
 
 
 
Section 22.1.
 
Successors and Assigns
 
33
 
Section 22.2.
 
Payments Due on Non-Business Days
 
33
 
Section 22.3.
 
Accounting Terms
 
33
 
Section 22.4.
 
Severability
 
33
 
Section 22.5.
 
Construction, Etc.
 
33
 
Section 22.6.
 
Counterparts
 
33
 
Section 22.7.
 
Governing Laws
 
34
 
Section 22.8.
 
Jurisdiction and Process; Waiver of Jury Trial
 
34
 
Section 22.9.
 
Piper Jaffray & Co. Execution
 
34
 







--------------------------------------------------------------------------------




SCHEDULE A
-
 Information Relating to Purchasers
 
 
 
 
 
 
 
SCHEDULE B
-
Defined Terms


 
 
 
 
 
 
 
SCHEDULE 5.3
-
Disclosure Materials
 
 
 
 
 
 
 
SCHEDULE 5.4
-
Subsidiaries of the Company and Ownership of Subsidiary Stock
 
 
 
 
 
 
 
SCHEDULE 5.15
-
Financial Statements
 
 
 
 
 
 
 
EXHIBIT A-1
-
Form of Variable Rate Senior Note(s)
 
 
 
 
 
 
 
EXHIBIT A-2
-
Form of Global Notes
 
 
 
 
 
 
 
EXHIBIT 4.4(a)
-
Form of Opinion of Special Counsel for the Company
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






Piper Jaffray Companies
800 Nicollet Mall, Suite 1000
Minneapolis, Minnesota 55402


Variable Rate Senior Notes, Class A and Class B




June 2, 2014
To the Purchasers:
Ladies and Gentlemen:
PIPER JAFFRAY COMPANIES, a Delaware corporation (the “Company”), agrees with
each of the purchasers whose name is identified on the Purchaser Notice (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
Section 1.
Authorization of Notes.    

Section 1.1.    Description of Notes. On November 30, 2012, the Company
authorized the issuance and sale of $50,000,000 aggregate principal amount of
its Variable Rate Senior Notes, Class A due May 31, 2014 (the “Matured Class A
Notes”), and $75,000,000 aggregate principal amount of its Variable Rate Senior
Notes, Class B due November 30, 2015 (the “Class B Notes”). Upon the repayment
in full and retirement of the Matured Class A Notes, the Company has authorized
the issuance of $50,000,000 aggregate principal amount of its Variable Rate
Senior Notes, Class A due May 31, 2017 (the “Class A Notes” and together with
the Class B Notes, the “Notes”, each such term to include any such notes issued
in substitution therefor (including Global Notes) pursuant to Section 13), and
the Purchaser wishes to purchase the Class A Notes. The Notes shall be
substantially in the form set out in Exhibit A-1 or A-2, as applicable. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.
Section 1.2.    Interest Rate. The Notes shall bear interest (computed on the
basis of actual days elapsed and a 360-day year) (a) on the unpaid balance
thereof at the rate per annum equal to the Interest Rate plus the Applicable
Margin from the date thereof, payable on the last day of March, June, September
and December in each year (each, an “Interest Payment Date”) and at the
Applicable Maturity Date, commencing on March 31, 2013, in the case of the Class
B Notes, and June 30, 2014, in the case of the Class A Notes, until the
principal thereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal and on any overdue payment of interest, at a rate per annum from time
to time equal to 2% over the applicable rate of interest set forth in clause
(a), payable quarterly on each Interest Payment Date, as aforesaid (or at the
option of the registered holder thereof, on demand). Interest payable on each
Interest Payment Date will be paid to the holders of the Notes as of the
immediately preceding Record Date.  “Record Date” means, with respect to any
Interest Payment Date, the tenth Business Day prior to such Interest Payment
Date.
Section 2.    Sale and Purchase of Notes
Subject to the terms and conditions of this Agreement, the Company will repay to
the Holders the full unpaid principal amount of and accrued interest due on the
Matured Class A Notes and the Company






--------------------------------------------------------------------------------




will issue and sell to Piper Jaffray & Co. as “Initial Purchaser” Class A Notes
in the aggregate principal amount of $50,000,000 at the purchase price of 100%
of the principal amount thereof, and Initial Purchaser will sell to each
Purchaser and each Purchaser will purchase from the Initial Purchaser, at the
Closing provided for in Section 3, Class A Notes in the principal amount
specified in the Purchaser Notice at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.
Section 3.    Closing
The sale and purchase of the Class A Notes to be purchased by each Purchaser
shall occur at the offices of Andrews & Kurth, LLP, 1350 Eye Street, N.W.,
Washington, D.C., 20005, at 11:00 a.m., New York time, at a closing (the
“Closing”) on June 2, 2014. At the Closing, the Initial Purchaser will deliver
to each Purchaser through the DTC book-entry system pursuant to Section 13.4 (in
denominations of at least $100,000, and in integral multiples of $1,000 in
excess thereof, as such Purchaser may request) beneficial interests in the Class
A Notes, which shall be evidenced by a Global Note dated the date of the Closing
and registered in the name of Cede & Co., as nominee of DTC, against delivery by
such Purchaser to the Initial Purchaser or its order of immediately available
funds in the amount of the purchase price therefor by same day settlement
process through DTC. If at the Closing the Initial Purchaser shall fail to
tender such Class A Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
Section 4.    Conditions to Closing
Such Purchaser’s obligation to purchase and pay for the Class A Notes to be sold
to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
Section 4.2.    Performance; No Default.    The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Class A Notes (and the application of
the proceeds thereof as contemplated by Section 5.14) no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since March 31, 2014, that
would have been prohibited by Sections 10.1 through 10.4 had such Sections
applied since such date.
Section 4.3.    Compliance Certificates.    
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto






--------------------------------------------------------------------------------




and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement.
Section 4.4.    Opinion of Counsel.    Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing from Andrews & Kurth, LLP, counsel for the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers).
Section 4.5.    Purchase Permitted By Applicable Law, Etc. Purchase Permitted By
Applicable Law, Etc. On the date of the Closing such Purchaser’s purchase of
Class A Notes shall (a) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by such Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Initial Purchaser shall sell to each other Purchaser and each other Purchaser
shall purchase the Class A Notes to be purchased by it at the Closing.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel, Latham & Watkins
LLP, to the extent reflected in a statement of such counsel rendered to the
Company at least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Class A Notes.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its name, jurisdiction of incorporation or organization or corporate
form, as applicable, or been a party to any merger or consolidation or succeeded
to all or any substantial part of the liabilities of any other entity, at any
time following the date of the most recent financial statements referred to in
Schedule 5.5.
Section 4.10.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
Section 4.11.    Payment of Matured Class A Notes. The Company shall have paid
on or before the Closing the full outstanding principal balance and any accrued
interest then due on the Matured Class A Notes.
Section 5.
Representations and Warranties of the Company

The Company represents and warrants to each Purchaser that:






--------------------------------------------------------------------------------




Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. This Agreement and the documents, certificates or
other writings delivered to the Purchaser by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to the date hereof being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since March 31, 2014, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, type of
organization and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (ii) of the Company’s Affiliates, other than Subsidiaries, and
(iii) of the Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the






--------------------------------------------------------------------------------




properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, except for the filing with the
SEC of a Current Report on Form 8-K and a Form D.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
Except as identified under “Legal Proceedings” in Part I, Item 3 of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2013, and
updated in subsequent reports filed with the SEC, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, if determined adversely to the
Company or any Subsidiary, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental






--------------------------------------------------------------------------------




Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2010.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncom-pliance as have not resulted in and could
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
any Plan, and no event, transaction or condition has occurred or exists that
could reasonably be expected to result in the incurrence of any such liability
by the Company or any ERISA Affiliate, or in the imposition of any Lien on any
of the rights, properties or assets of the Company or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.






--------------------------------------------------------------------------------




(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Class A Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf (including the Initial Purchaser) has offered the Class A
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any person other than the Purchasers. Neither the Company nor anyone acting on
its behalf (including the Initial Purchaser) has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will use the
proceeds of the sale of the Class A Notes for the general corporate purposes of
the Company. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Consolidated Funded Indebtedness of the Company and its Subsidiaries as of the
date hereof (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the






--------------------------------------------------------------------------------




Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
(b)    Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti‑Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
(c)    No part of the proceeds from the sale of the Class A Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and






--------------------------------------------------------------------------------




(d)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.19    Other Securities. Within the preceding six months, neither the
Company nor any other person acting on behalf of the Company (including the
Initial Purchaser) has offered or sold to any person any Class A Notes, or any
securities of the same or a similar class as the Class A Notes, other than the
Class A Notes offered or sold to the Purchasers hereunder. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Securities Act) of any Class A Notes or any substantially similar
security issued by the Company, within six months subsequent to the date hereof
is made under restrictions and other circumstances reasonably designed not to
affect the status of the offer and sale of the Class A Notes contemplated by
this Agreement as transactions exempt from the registration provisions of the
Securities Act.
Section 5.20    Internal Controls.
(a)    The Company maintains a system of internal control over financial
reporting that complies with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles.
(b)    To the knowledge of the Company, the Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting.
(c)    The Company maintains disclosure controls and procedures that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that material information relating to the Company
and its Subsidiaries is made known to the Company’s principal executive officer
and principal financial officer by others within those entities; and, to the
knowledge of the Company, such disclosure controls and procedures are effective.
Section 5.21    Investment Company Act. The Company is not, and after giving
effect to the offering and sale of the Class A Notes to be issued and sold by
the Company under this Agreement and the application of the net proceeds from
such sale as described in Section 5.14, will not be required to register as an
“investment company,” as such term is defined in the Investment Company Act.
Section 6.
Representations of the Purchasers.

Section 6.1.    Purchase for Investment.    Purchase for Investment. Each
Purchaser severally represents that it is purchasing the Class A Notes for its
own account and not with a view to the distribution thereof in violation of the
Securities Act, it being recognized that the Initial Purchaser is selling the
Class A Notes hereunder solely to Qualified Institutional Buyers pursuant to
Rule 144A promulgated by the SEC under the Securities Act, as amended from time
to time (“Rule 144A”). Each Purchaser understands that the Class A Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Class A Notes. Each Purchaser represents that it is
a Qualified Institutional






--------------------------------------------------------------------------------




Buyer acting for its own account (and not for the account of others) or as a
fiduciary or agent for others (which others are also Qualified Institutional
Buyers) and is aware that the sale of the Class A Notes to such Purchaser will
be made in reliance on Rule 144A. Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Class A Notes.
Each Purchaser agrees that it will only offer, sell or otherwise transfer the
Notes (a) to the Company or the Initial Purchaser, or by, through or in a
transaction approved by, the Initial Purchaser, or (b) as long as the Notes are
eligible for resale pursuant to Rule 144A, to a Person it reasonably believes is
a Qualified Institutional Buyer under Rule 144A that purchases for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the transfer is being made in reliance on Rule 144A. Each Purchaser
acknowledges that the Company and the Initial Purchaser will rely upon the truth
and accuracy of the foregoing acknowledgements, representations and agreements
and agrees that, if any of the acknowledgements, representations or agreements
are no longer accurate, it shall promptly notify the Company and the Initial
Purchaser; and if any Purchaser is acquiring any Notes as a fiduciary or agent
for one or more Persons who qualifies as Qualified Institutional Buyers, such
Purchaser represents that it has sole investment discretion with respect to each
such Person and that it has full power to make the foregoing acknowledgements,
representations and agreements on behalf of each such Person. Each Purchaser
acknowledges that (i) the Initial Purchaser, Piper Jaffray & Co., is a
subsidiary of the Company, (ii) its registered representative at Piper Jaffray &
Co. in connection with this purchase is an employee of Piper Jaffray & Co.,
(iii) Piper Jaffray & Co. may compensate such Purchaser’s registered
representative by reference to the dollar amount of the Class A Notes such
Purchaser is purchasing from the Initial Purchaser and (iv) it is aware that the
relationships referred to above pose a potential conflict of interest.
Section 6.2.    Source of Funds. Each Purchaser severally represents that
either:
(a)    The Purchaser is not an “employee benefit plan” or an entity whose
underlying assets are deemed to include “plan assets” by reason of the
investment by an “employee benefit plan” in the entity within the meaning of 29
C.F.R. Section 2510.3-101; or
(b)    If the Purchaser is an employee benefit plan or an entity whose
underlying assets are deemed to include plan assets by reason of the investment
by an employee benefit plan, the purchase and holding of the Class A Notes by
the Purchaser will not constitute a prohibited transaction under section 406 of
ERISA, other than one with respect to which a statutory or administrative
exemption applies.
As used in this Section 6.2, the term “employee benefit plan” shall have the
meaning assigned to such term in section 3 of ERISA.
Section 7.
Information as to Company.    

Section 7.1.    Financial and Business Information.    Financial and Business
Information. The Company shall deliver to each Purchaser, and to each holder and
Beneficial Holder of Notes that requests it:
(a)    Quarterly Statements - within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless of whether the
Company is subject to the filing requirements






--------------------------------------------------------------------------------




thereof) after the end of each quarterly fiscal period in each fiscal year of
the Company (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth, in each case, in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Form 10‑Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10‑Q if it shall have timely
made such Form 10‑Q available on “EDGAR” and on its home page on the worldwide
web (at the date of this Agreement located at: http//www.piperjaffray.com) and
shall have given each Purchaser prior notice of such availability on EDGAR and
on its home page in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);
(b)    Annual Statements - within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10‑K (the “Form 10‑K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth, in each case, in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
(A)    an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and
(B)    a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any






--------------------------------------------------------------------------------




such condition or event then exists, specifying the nature and period of the
existence thereof (it being understood that such accountants shall not be
liable, directly or indirectly, for any failure to obtain knowledge of any
Default or Event of Default unless such accountants should have obtained
knowledge thereof in making an audit in accordance with generally accepted
auditing standards or did not make such an audit),
provided that the delivery within the time period specified above of the
Company’s Form 10‑K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause (B)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10‑K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser, holder or Beneficial Holder of Notes),
and each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material; provided, that the Company shall be deemed to
have made such delivery if it shall timely have made Electronic Delivery
thereof;
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    ERISA Matters - promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or






--------------------------------------------------------------------------------




(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affili-ate pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to the
Plans, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA
or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any publicly available notice to the
Company or any Subsidiary from any Federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect; and
(g)    Requested Information - with reasonable promptness, such other publicly
available data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10‑Q and Form 10‑K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes as from time to time may be
reasonably requested by such Purchaser, holder or Beneficial Holder of Notes or
such information regarding the Company required to satisfy the requirements of
Rule 144A in connection with any contemplated transfer of the Notes.
Section 7.2.    Officer’s Certificate.     Each set of financial statements
delivered to a Purchaser, holder or Beneficial Holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):
(a)    Covenant Compliance - the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 9.7 through Section 9.10, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
(b)    Event of Default - a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
Purchaser, holder and Beneficial Holder of Notes:






--------------------------------------------------------------------------------




(a)    No Default - if no Default or Event of Default then exists, at the
expense of such Purchaser, holder or Beneficial Holder of Notes and upon
reasonable prior notice to the Company, to visit the principal executive office
of the Company, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(b)    Default - if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
In connection with the exercise by a Purchaser, holder or Beneficial Holder of
Notes of any rights under this Section 7.3, the Company may require such
Purchaser, holder or Beneficial Holder of Notes to execute a confidentiality
agreement containing customary terms.
Section 8.
Payment and Prepayment of the Notes.    

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of the Class A Notes and Class B Notes shall be due and payable on their
respective Applicable Maturity Dates. Except as provided in Section 8.5, the
Notes are not prepayable, in whole or in part.
Section 8.2.    Allocation of Partial Prepayments.     In the case of each
partial prepayment of a Class of the Notes, the principal amount of such Class
of Notes to be prepaid shall be allocated among all of the Notes of the same
Class at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts of the Notes of such Class not theretofore
called for prepayment.
Section 8.3.    Maturity; Surrender, Etc.    In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note of the
applicable Class to be prepaid shall mature and become due and payable on the
date fixed for such prepayment (which shall be a Business Day), together with
interest on such principal amount accrued to such date. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.4.    Purchase of Notes.    The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 8.5.    Change in Control.






--------------------------------------------------------------------------------




(a)    Notice of Change in Control or Control Event. The Company will, within
15 Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.5.
If a Change in Control has occurred, such notice shall contain and constitute an
(i) offer to prepay each Class of Notes as described in subparagraph (c) of this
Section 8.5 or (ii) an election to prepay each Class of Notes as described in
Subparagraph (e) of this Section 8.5 and, in each case, shall be accompanied by
the certificate described in subparagraph (h) of this Section 8.5.
(b)    Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay each Class of Notes as
described in subparagraph (c) of this Section 8.5 or an election to prepay each
Class of Notes as described in subparagraph (e) of this Section 8.5, accompanied
by the certificate described in subparagraph (h) of this Section 8.5, and
(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.5.
(c)    Offer to Prepay Notes. The offer to prepay each Class of Notes
contemplated by subparagraphs (a) and (b) of this Section 8.5 shall be an offer
to prepay, in accordance with and subject to this Section 8.5, all, but not less
than all, of the Notes of such Class held by each holder and Beneficial Holder
of such Class of Notes on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.5, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
(d)    Acceptance; Rejection. A holder or Beneficial Holder of Notes of a Class
may accept or reject the offer to prepay its Notes of such Class made pursuant
to this Section 8.5 by causing a notice of such acceptance or rejection to be
delivered to the Company at least 5 Business Days prior to the Proposed
Prepayment Date. A failure by a holder or Beneficial Holder of Notes of a Class
to respond to an offer to prepay such Class made pursuant to this Section 8.5
shall be deemed to constitute a rejection of such offer by such holder or
Beneficial Holder of Notes of such Class. For the avoidance of doubt, a holder
or Beneficial Holder of both Class A Notes and Class B Notes shall have a
separate right to accept or reject such offer with respect to each Class.
(e)    Company Election to Prepay Notes. The Company may, at its option, elect
to prepay the Notes in whole, but not in part, upon the occurrence of a Change
of Control. The Company shall prepay, all, but not less than all, the Class A
Notes and Class B Notes held by each holder and Beneficial Holder of Notes on a
date specified in an optional prepayment notice (the “Proposed Prepayment
Date”). Such date shall be not less than 20 days and not more than 30 days after
the date of such notice (if the Proposed Prepayment Date shall not be specified
in such notice, the Proposed Prepayment Date shall be the 20th day after the
date of such notice).
(f)    Prepayment. (i) Prepayment of the Notes to be prepaid pursuant to
subparagrpah (c) of this Section 8.5 shall be at 101% of the principal amount of
such Notes, together with interest on such Notes accrued to the date of
prepayment. The prepayment shall be made on the Proposed Prepayment Date except
as provided in subparagraph (g) of this Section 8.5.






--------------------------------------------------------------------------------




(ii) Prepayment of the Notes to be prepaid pursuant to subparagrph (e) of this
Section 8.5 shall be at the sum of (A) the greater of (i) 100% of the principal
amount of such Notes, or (ii) the Make-Whole Amount plus (B) interest on such
Notes accrued to the date of prepayment. The prepayment shall be made on the
Proposed Prepayment Date.
(g)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.5, or an election by the
Company pursuant to subparagraph (e) of this Section 8.5, is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances, or election, shall have been made. In the event that such Change in
Control does not occur on the Proposed Prepayment Date in respect thereof (or
any date specified in the election by the Company pursuant to subparagraph (e)
of this Section 8.5), the prepayment shall be deferred until and shall be made
on the date on which such Change in Control occurs. The Company shall keep each
holder of Notes reasonably and timely informed of (i) any such deferral of the
date of prepayment, (ii) the date on which such Change in Control and the
prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change in Control have ceased or been abandoned (in
which case the offers and acceptances, or election by the Company to prepay,
made pursuant to this Section 8.5 in respect of such Change in Control shall be
deemed rescinded).
(h)    Officer’s Certificate. Each offer or election to prepay the Notes
pursuant to this Section 8.5 shall be accompanied by a certificate, executed by
a Senior Financial Officer of the Company and dated the date of such offer or
election, specifying: (i) the Proposed Prepayment Date; (ii) that such offer or
election is made pursuant to this Section 8.5; (iii) the principal amount of
each Note offered or elected to be prepaid; (iv) the interest that would be due
on each Note offered or elected to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.5 have been
fulfilled; and (vi) in reasonable detail, the nature and date or proposed date
of the Change in Control.
(i)    “Change in Control” Defined. “Change in Control” is defined in
Schedule B.
(j)    “Control Event” Defined. “Control Event” means:
(i)    the execution by the Company or any of its Subsidiaries or Affiliates of
any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control, or
(ii)    the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control.
Section 9.
Affirmative Covenants.

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses,






--------------------------------------------------------------------------------




certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance.    The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties.    The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims.    The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc.    Subject to Section 10.2, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Section 10.2, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records.    The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.
Section 9.7.    Minimum Consolidated Tangible Net Worth. The Company will
maintain, as of the end of each fiscal quarter of the Company, commencing with
the fiscal quarter ending March 31, 2014, Consolidated Tangible Net Worth in an
amount at least equal to the Minimum Consolidated Tangible Net Worth.






--------------------------------------------------------------------------------




Section 9.8.    Minimum Regulatory Net Capital. The Company will cause its
Subsidiary, Piper Jaffray & Co., to maintain Regulatory Net Capital of at least
$120,000,000.
Section 9.9.    Maximum Consolidated Total Assets to Total Consolidated
Stockholder’s Equity. The Company will maintain, as of the end of each fiscal
quarter, a ratio of Consolidated Total Assets to Total Consolidated
Stockholder’s Equity of not more than 4.00 to 1.00.
Section 9.10.    Minimum Operating Cash Flow to Consolidated Fixed Charges. The
Company will maintain, as of the end of each fiscal quarter, a ratio of
Operating Cash Flow for the period commencing on October 1, 2012, through the
end of such fiscal quarter to Consolidated Fixed Charges for the period
commencing on October 1, 2012, through the end of such fiscal quarter, of at
least 2.00 to 1.00.
Section 10.
Negative Covenants.

The Company covenants that so long as any of the Notes are out-standing:
Section 10.1.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate and the Company delivers
to each holder of Notes within 10 days after any such transaction or group of
related transactions involving aggregate consideration in excess of $25,000,000,
    (a) a resolution of the board of directors of the Company set forth in an
Officers’ Certificate certifying that such transaction or group of related
transactions complies with this Section 10.1 and that such transaction or group
of related transactions has been approved by a majority of the members of the
board of directors of the Company and, (b) an opinion as to the fairness to the
Company or such Subsidiary of such transaction or group of related transactions
from a financial point of view issued by an accounting, appraisal or investment
banking firm of national standing.
Section 10.2.    Merger, Consolidation, Etc.     The Company will not
consolidate with or merge with any other Person or sell, convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by sale, conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation or limited liability company organized and
validly existing under the laws of the United States or any State thereof
(including the District of Columbia), and, if the Company is not such
corporation or limited liability company, (i) such corporation or limited
liability company shall have executed and delivered to each holder of any Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes and (ii) such corporation
or limited liability company shall have caused to be delivered to each holder of
any Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; and






--------------------------------------------------------------------------------




(b)    immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
No such sale, conveyance, transfer or lease of substantially all of the assets
of the Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.
Section 10.3.    Line of Business.    The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.
Section 10.4.    Terrorism Sanctions Regulations.    The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti‑Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
Section 10.5    Restricted Payments. After the occurrence and during the
continuation of an Event of Default, the Company will not make any distribution,
payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of any equity
or ownership interest of the Company, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Company or any Subsidiary.
The Company will not make any payment on any Indebtedness of the Company that is
subordinated in right of payment to the Notes that is prohibited by the
applicable subordination provisions.
Section 11.
Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal on any Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 8.5(a), Sections 9.7, 9.9 or 9.10, or
Sections 10.1 through 10.4; or
(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or






--------------------------------------------------------------------------------




(e)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding and has an
aggregate principal amount of at least $10,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness that has an aggregate outstanding principal amount of at least
$10,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness in an aggregate outstanding
principal amount of at least $10,000,000 before its regular maturity or before
its regularly scheduled dates of payment, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or
(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)    a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan






--------------------------------------------------------------------------------




shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $10,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to the Plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings as-signed to such terms
in section 3 of ERISA.
Section 12.
Remedies on Default, Etc.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of a Class of Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes of such Class then outstanding to be immediately
due and payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon, shall all be immediately due and payable, in each and every case
without presentment, demand, protest or further notice, all of which are hereby
waived.
Section 12.2.    Other Remedies.    If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder or
Beneficial Holder of any Note at the time outstanding may proceed to protect and
enforce the rights of such holder or Beneficial Holder by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission.    At any time after any Class of Notes or
individual Notes have been declared due and payable pursuant to Section 12.1(b)
or (c), respectively, not less than 51% in principal






--------------------------------------------------------------------------------




amount of Notes of such Class then outstanding (in the case of Section 12.1(b))
or the holder or holders of such Notes (in the case of Section 12.1(c)), in
either case, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on such Class of Notes or such individual Notes, as applicable, all
principal of any Notes of such Class or such individual Notes, in either case,
that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes of
such Class or such individual Notes, as the case may be, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes of such Class or such individual Notes, as the
case may be. No rescission and annulment under this Section 12.3 will extend to
or affect any subsequent Event of Default or Default or impair any right
consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder or Beneficial Holder of any Note
in exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s or Beneficial Holder’s rights, powers or
remedies. No right, power or remedy conferred by this Agreement or by any Note
upon any holder or Beneficial Holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
or Beneficial Holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder or Beneficial Holder
incurred in any enforcement or collection under this Section 12, including,
without limitation, reasonable attorneys’ fees, expenses and disbursements.
Section 13.
Registration; Exchange; Substitution of Notes.    

Section 13.1.    Registration of Notes.    The Notes will be registered in the
name of Cede & Co., as nominee for DTC. If Notes are taken out of the DTC
book-entry system and issued in definitive form, the Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. (a) If Notes are taken out of
the DTC book-entry system and issued in definitive form, upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)), for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially






--------------------------------------------------------------------------------




in the form of Exhibit A-1. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000, and in
integral multiples of $1,000 in excess thereof, provided that if necessary to
enable the registration of transfer by a holder of its entire holding of Notes,
one Note may be in a denomination of less than $100,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representations set forth in Sections 6.1 and 6.2.
(b) For each of the Class A Notes and the Class B Notes, the Company shall
deliver a single permanent global Note in registered form, substantially in the
form set forth in Exhibit A-2 (the “Global Notes”), registered in the name of
Cede & Co., the nominee of DTC, duly executed by the Company. The Company will
require that all resales be made in compliance with the provisions of Rule 144A
to Qualified Institutional Buyers who have advised the Company in writing that
they are purchasing the Note for their own account or accounts with respect to
which such Qualified Institutional Buyer exercises sole investment discretion
and that such Qualified Institutional Buyer is aware that the sale to it is
being made in reliance on Rule 144A and acknowledges that it has received such
information regarding the Company as it has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that Piper
Jaffray & Co. is relying upon its foregoing representations in order to claim
the exemption from registration provided by Rule 144A. Any such transferee shall
be deemed to have also made the representations set forth in Sections 6.1 and
6.2.
(c) If a beneficial interest in the Global Notes is proposed to be transferred,
the transfer of such beneficial interest may be effected only through the
book-entry system maintained by DTC.
(d)    The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and applicable state securities laws or
unless an exemption from such requirement is available. Upon the registration of
transfer, exchange or replacement of Notes, the Company shall deliver only Notes
that bear a legend to such effect.
Section 13.3.    Replacement of Notes. If Notes are taken out of the book-entry
system of DTC and issued in definitive form, upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be notice from such holder of such ownership and such loss, theft, destruction
or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.






--------------------------------------------------------------------------------




Section 13.4.    Book-Entry Provisions for Global Notes.  (a)  The Class A Notes
issued to the Purchasers hereunder shall be in the form of a Global Note which
initially shall be registered in the name of Cede & Co., the nominee of DTC. 
The ownership interests of each beneficial holder (a “Beneficial Holder”) of a
Global Note will be recorded on DTC’s records and are expected to receive
written confirmations from DTC of their transaction from the direct or indirect
participants in DTC (“Agent Members”).  Agent Members shall have no rights under
this Agreement with respect to any Global Notes held on their behalf by DTC, or
under any Global Note, and DTC may be treated by the Company and any agent of
the Company as the absolute owner of each Global Note for all purposes
whatsoever; provided, that each Beneficial Holder shall have the rights
expressly granted to Beneficial Holders hereunder, subject to written notice to
the Company from such Beneficial Holder confirming its status as a Beneficial
Holder and disclosing the principal amount of its beneficial interest in the
Global Note.  Notwithstanding the foregoing, nothing herein shall prevent the
Company or any agent of the Company from giving effect to any written
certification, proxy or other authorization furnished by DTC or impair, as
between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Beneficial Holder of any Note.
(b) Transfers of Global Notes shall be limited to transfers in whole, but not in
part, to DTC, its successors or nominees.  Interests of Beneficial Holders in
any Global Note may be transferred or exchanged for physical Notes in accordance
with the rules and procedures of DTC and the provisions of Section 13.2. 
(c)  In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Notes to Beneficial Holders pursuant to clause (b) above,
DTC shall reflect on its books and record the date and a decrease in the
principal amount of the beneficial interest in such Global Note to be
transferred, and the Company shall execute, one or more Notes of like tenor and
amount. 
(d)  In connection with the transfer of interests of Beneficial Holders in
Global Notes for physical Notes pursuant to clause (b) above, the Global Notes
shall be deemed to be surrendered to the Company for cancellation, and the
Company shall execute, to each such Beneficial Holder identified by DTC in
exchange for its beneficial interest in such Global Notes, an equal aggregate
principal amount of physical Notes of authorized denominations. 
(e) All transfers and exchanges of Global Notes or beneficial interests therein
shall be effected through DTC, in accordance with this Agreement (including
applicable restrictions on transfer set forth herein) and the procedures of DTC.
A transferor of a beneficial interest in a Global Note shall deliver a written
order given in accordance with DTC’s procedures containing information regarding
the participant account of DTC to be credited with a beneficial interest in such
Global Note and such account shall be credited in accordance with such order
with a beneficial interest in the Global Note and the account of the person
making the transfer shall be debited by an amount equal to the beneficial
interest in the Global Note being transferred. Any transferee of a beneficial
interest in a Global Note shall be deemed to have made the representations set
forth in Sections 6.1 and 6.2.
(f)  The holder of a Global Note may grant proxies and otherwise authorize any
person, including Agent Members and persons that may hold interests through
Agent Members, to take any action which a holder of a Note is entitled to take
under this Agreement. 
Section 14.
Payments on Notes.

Section 14.1.    Place of Payment.    Subject to Section 14.2, payments of
principal and interest becoming due and payable on the Notes shall be made in
Chicago, Illinois at the corporate trust office of The Bank of New York Mellon
Trust Company, N.A., as paying agent for further payment in the case of the






--------------------------------------------------------------------------------




book-entry Notes to DTC and DTC shall make payments to its direct participants
for credit to the beneficial owners through DTC’s typical payment procedures.
Section 14.2.    Home Office Payment. If Notes are taken out of the book-entry
system of DTC and issued in definitive form, then so long as any Purchaser or
its nominee shall be the holder of the Note, and notwithstanding anything
contained in Section 14.1 or in such Note to the contrary, the Company will pay
all sums becoming due on such Note for principal and interest by the method and
at the address as such Purchaser shall have from time to time specified to the
Company (by Purchaser Notice or otherwise) in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Person that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.
Section 15.
Expenses, Etc.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder or Beneficial Holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder or Beneficial Holder of any Note, and (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes. The Company will pay, and will save each Purchaser and each other
holder and Beneficial Holder of a Note harmless from, all claims in respect of
any fees, costs or expenses, if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder or Beneficial Holder in
connection with its purchase of the Notes).
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
Section 16.
Survival of Representations and Warranties; Entire Agreement

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder or Beneficial Holder
of a Note, regardless of any investigation made at any time by or on behalf of
such Purchaser or any other holder or Beneficial Holder of a Note. All
statements contained in any certificate or other instrument delivered






--------------------------------------------------------------------------------




by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.
Section 17.
Amendment and Waiver.

Section 17.1.    Requirements.    This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest on the Notes, (ii) change the percentage of
the principal amount of the Notes of any Class the holders of which are required
to consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes.    
(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder or Beneficial Holder of Notes as consideration for or as an inducement to
the entering into by any holder or Beneficial Holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder or Beneficial
Holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.
Section 17.3.    Binding Effect, Etc.    Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder or Beneficial Holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder or Beneficial Holder of such Note. As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.
Section 17.4.    Notes Held by Company, Etc.    Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have






--------------------------------------------------------------------------------




directed the taking of any action provided herein or in the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.
Section 18.
Notices.    

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications by Purchaser Notice, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Timothy L. Carter, or at such other address
as the Company shall have specified to the holder of each Note in writing, or
(iv)    if to the Initial Purchaser, at 800 Nicollet Mall, Suite 1000,
Minneapolis, Minnesota 55402, attention Timothy L. Carter.
Notices under this Section 18 will be deemed given only when actually received.
Section 19.
Reproduction of Documents.    

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder or Beneficial Holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
Section 20.
Reserved.

Section 21.
Substitution of Purchaser.    

Each Purchaser shall have the right to substitute any one of its Affiliates, or
any other fund or account managed by Pacific Investment Management Company LLC
or its Affiliate (a "PIMCO Fund") as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which






--------------------------------------------------------------------------------




notice shall be signed by both such Purchaser and such Affiliate or PIMCO Fund,
shall contain such Affiliate’s or PIMCO Fund's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate or PIMCO Fund of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate or
PIMCO Fund in lieu of such original Purchaser. In the event that such Affiliate
or PIMCO Fund is so substituted as a Purchaser hereunder and such Affiliate or
PIMCO Fund thereafter transfers to such original Purchaser all of the Notes then
held by such Affiliate or PIMCO Fund, upon receipt by the Company of notice of
such transfer, any reference to such Affiliate or PIMCO Fund as a “Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Affiliate or PIMCO Fund, but shall refer to the original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
Section 22.
Miscellaneous.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note and, in the case of rights
expressly granted to Beneficial Holders hereunder, to any Beneficial Holder to
the extent set forth herein) whether so expressed or not. Except as set forth in
Section 10.2, the Company may not assign any of its rights or obligations under
this Agreement or the Notes without the prior written consent of each holder of
the Notes.
Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.3 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.
Section 22.3.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.
Section 22.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.5.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.






--------------------------------------------------------------------------------




For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder or Beneficial Holder of Notes in any suit, action or proceeding of the
nature referred to in Section 22.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section. The Company agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
(c) Nothing in this Section 22.8 shall affect the right of any holder or
Beneficial Holder of a Note to serve process in any manner permitted by law, or
limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.
(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 22.9.    Piper Jaffray & Co. Execution. Piper Jaffray & Co. is a party
to this Agreement solely for purpose of purchasing the Notes from the Company as
Initial Purchaser and selling the Notes to the Purchasers hereunder. Piper
Jaffray & Co. assumes no responsibility for any obligations, representations,
warranties or covenants of the Company.
[Signature Pages Follow]


* * * * *








--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


Piper Jaffray Companies




By
/s/ Timothy L. Carter

Timothy L. Carter, Treasurer
















































































--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date thereof.


INITIAL PURCHASER




PIPER JAFFRAY & Co., Solely in Its Capacity As Initial Purchaser




By /s/ Debbra L. Schoneman
Name: Debbra L. Schoneman
Its: Chief Financial Officer












--------------------------------------------------------------------------------




PURCHASERS


By: Pacific Investment Management Company LLC, as investment advisor to the
Purchasers identified by purchaser notice






By /s/ Amit Arora
Name: Amit Arora
Its: SVP




CLASS B HOLDERS


The undersigned, as authorized representative of all of the Beneficial Holders
of the Class B Notes, hereby consents to this Amended and Restated Note Purchase
Agreement.


By: Pacific Investment Management Company LLC, as investment advisor to 100% of
the Beneficial Holders of the Class B Notes


By /s/ Amit Arora
Name: Amit Arora
Its: SVP






--------------------------------------------------------------------------------




Piper Jaffray Companies
800 Nicollet Mall, Suite 1000
Minneapolis, MN 55402




All notices to be delivered to:


Pacific Investment Management Company LLC
840 Newport Center Drive, Suite 100
Newport Beach, California 92660
Tel: +1 (949) 720-6000
Fax: +1 (949) 720-1376
Attention: Chief Legal Officer






































































SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------




Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agent Members” is defined in Section 13.4(a).
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
“Applicable Margin” means, in the case of the Class A Notes, 3.00%, and in the
case of the Class B Notes, 4.50%.
“Applicable Maturity Date” means in the case of the Class A Notes, May 31, 2017,
and in the case of the Class B Notes, November 30, 2015.
“Beneficial Holders” is defined in Section 13.4(a).
“Beneficial Owner” has the meaning as defined by Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act), notwithstanding the provisions of Rule 13(d)(1)(i)(A) and (B),
such “person” will not be deemed to have beneficial ownership of any securities
that such “person” has the right to acquire by conversion of other securities or
the exercise of any option, warrant or right, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have the
correlative meaning.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Minneapolis, Minnesota are required or
authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.


SCHEDULE B
(to Note Purchase Agreement)






--------------------------------------------------------------------------------




“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the Beneficial Owner, directly or
indirectly, of 50% or more of the Capital Stock of the Company entitled to vote
for members of the board of directors or equivalent governing body of the
Company.
“Class” of Notes mean either the Class A Notes or the Class B Notes, as
applicable.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Piper Jaffray Companies, a Delaware corporation or any successor
that becomes such in the manner prescribed in Section 10.2.
“Consolidated EBITDA” shall mean, for any period, (a) the Consolidated Net
Income for such period, plus (b) to the extent deducted in determining such
Consolidated Net Income for such period, the sum of the following for such
period:  (i) Consolidated Interest Expense for such period, (ii) income tax
expense for such period (iii) depreciation and amortization for such period, and
(iv) the aggregate amount of extraordinary, non-operating or non-cash charges
for such period, and, minus, without duplication, (c) the aggregate amount of
extraordinary, non-operating or non-cash income during such period. 
“Consolidated Fixed Charges” means, with respect to any period, the sum of
(i) Consolidated Interest Expense for such period plus (ii) Lease Rentals for
such period.
“Consolidated Funded Indebtedness” means as of any date of determination the
total amount of all Indebtedness of the Company and its Subsidiaries payable one
year or more from the date of its creation, including the current portion
thereof.
“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Subsidiaries on Consolidated Funded Indebtedness
deducted in the calculation of Consolidated Net Income for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.
“Consolidated Stockholder’s Equity” means the consolidated stockholder’s equity
of the Company and its Subsidiaries, as defined according to GAAP.
“Consolidated Tangible Net Worth” shall mean the Consolidated Stockholder’s
Equity of the Company; less the purchase price of acquired businesses in excess
of the fair market value of tangible net assets, other items of goodwill,
patents, trademarks, trade names, copyrights, organization expense,






--------------------------------------------------------------------------------




unamortized debt discount and expense, any write-up of the value of any assets,
and other like intangibles, all determined on a consolidated basis in accordance
with GAAP.
“Consolidated Total Assets” shall mean the total assets of the Company and its
Subsidiaries on a consolidated basis, as defined according to GAAP.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“DTC” means The Depository Trust Company, New York, New York, or a successor
thereto registered under the Securities Exchange Act of 1934, as amended, of
other applicable statute or regulation.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Global Notes” is defined in Section 13.2(b).
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.






--------------------------------------------------------------------------------




“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with






--------------------------------------------------------------------------------




GAAP in respect of Synthetic Leases assuming such Synthetic Leases were
accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person or its
property remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.
“Initial Purchaser” is defined in Section 2.
“Interest Payment Date” is defined in Section 1.2.


“Interest Rate” means a annual interest rate equal to the LIBOR Rate, initially
set on November 30, 2012 and applicable through March 31, 2013, in the case of
the Class B Notes, and initially set on June 2, 2014 and applicable through June
30, 2014, in the case of the Class A Notes, and then, in each case, adjusted
quarterly on the last day of December, March, June and September, commencing
March 31, 2013, in the case of the Class B Notes, and June 30, 2014, in the case
of the Class A Notes.


“Lease Rentals” shall mean, for any period, the aggregate amount of rental or
operating lease expense payable by the Company and its Subsidiaries with respect
to leases of real and personal property (excluding Capital Lease Obligations)
determined on a consolidated basis in accordance with GAAP.


“LIBOR Rate” means, the rate per annum determined by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars offered
on the London interbank dollar market for a three month period in an amount
comparable to the aggregate amount of the Notes of the applicable Class (as
displayed in the Bloomberg Financial Market System or any successor thereto or
any other service selected by the Company that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates), or (b) if such rate cannot be determined, the rate per
annum equal to the rate determined by the Company to be a rate at which U.S.
dollar deposits are offered to major banks in the London interbank eurodollar
market for funds, in each case rounded upwards, if necessary, to the nearest .01
of 1%.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).






--------------------------------------------------------------------------------




“Make-Whole Amount” means, with respect to any Notes, an amount equal to the sum
of the present values of the remaining scheduled payments of principal and
interest thereon (not including any portion of such payments of interest accrued
to the date of redemption), discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Treasury Rate, plus 50 basis points.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
“Minimum Consolidated Tangible Net Worth” means an amount equal to 80% of the
Consolidated Tangible Net Worth of the Company as of September 30, 2012.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Notes” is defined in Section 1.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Operating Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period, plus (b) Lease Rentals for such period, minus (c) capital expenditures
to replace existing equipment, income tax expense and dividends paid for such
period.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“PIMCO Fund” is defined in Section 12.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.






--------------------------------------------------------------------------------




“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser Notice” means the notice provided by Pacific Investment Management
Company LLC to the Company identifying certain information with respect to each
Purchaser named therein.
“Purchasers” is defined in the first paragraph of this Agreement.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Record Date” is defined in Section 1.2.
“Regulatory Net Capital” means the Regulatory Net Capital of Piper Jaffray & Co.
as shown on its monthly FOCUS report.
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes of each Class at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Rule 144A” is defined in Section 6.1.
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Security” or “Securities” shall have the meaning specified in Section 2(1) of
the Securities Act.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.






--------------------------------------------------------------------------------




“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Treasury Rate” means the interest rate for Treasury securities of comparable
maturity to the Applicable Maturity Date of the Note to which the Make-Whole
Amount is being determined.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.








--------------------------------------------------------------------------------




Schedule 5.3
Disclosure Materials


None






















































































SCHEDULE 5.3
(To Note Purchase Agreement)






--------------------------------------------------------------------------------




Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock


(a)(i). Subsidiaries of the Company and Ownership
Subsidiary Name
Jurisdiction and Type of Organization
Parent
Ownership %
Piper Jaffray Companies
Delaware corporation
Piper Jaffray Companies
n/a
Piper Jaffray Ltd.
U.K. private company limited by shares
Piper Jaffray Companies
100%
Piper Jaffray Asset Management Inc.
Delaware corporation
Piper Jaffray Companies
100%
Advisory Research, Inc.
Delaware corporation
Piper Jaffray Asset Management Inc.
100%
Piper Jaffray Investment Group Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Investment Management LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
Piper Jaffray Funds Management LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
Piper Jaffray Municipal Fund LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
PJC Capital Management LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
PJC Capital Partners LLC
Delaware limited liability company
Piper Jaffray Investment Group Inc.
100%
PJC Capital LLC
Delaware limted liability compay
Piper Jaffray Companies
100%
PJC Consumer Partners Acquisition I, LLC
Delaware limited liability company
PJC Capital LLC
100%
Piper Jaffray Lending Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Private Capital Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Funding LLC
Delaware limited liability company
Piper Jaffray Companies
100%
Piper Jaffray & Co.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Financial Products Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Financial Products II Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Financial Products III Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Lending LLC
Delaware limited liability company
Piper Jaffray Companies
100%
Piper Jaffray Ventures Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Ventures Capital, Inc.
Delaware corporation
Piper Jaffray Ventures Inc.
100%
Piper Jaffray Mena (LP) Inc.
Delaware corporation
Piper Jaffray Companies
100%
Piper Jaffray Asia Holdings Limited‡
Hong Kong private company limited by shares
Piper Jaffray Companies
100%
Piper Jaffray Hong Kong Ltd
Hong Kong private company limited by shares
Piper Jaffray Companies
100%
Piper Jaffray Municipal Opportunities Fund II, L.P.+
Delaware limited partnership
Piper Jaffray Funds Management LLC
100%
Piper Jaffray EVP, LLC
Delaware limited liability company
Piper Jaffray & Co.
100%
Edgeview Partners, L.P.
Delaware limited partnership
Piper Jaffray EVP, LLC
100%



SCHEDULE 5.4
(To Note Purchase Agreement)






--------------------------------------------------------------------------------




Piper Jaffray Merchant Banking Fund I, L.P.+
Delaware limited partnership
PJC Capital Management LLC
51%
Piper Jaffray Technology Management, L.P.+
Minnesota limited partnership
Piper Jaffray Ventures Inc.
70%

+
These entities are investment vehicles, as described in section (a)(ii). The
entities may be deemed to be Subsidiaries because the Company (or its
Subsidiaries) own more than 50% and act as the managing member or general
partner.

‡
Entity to be dissolved.



(a)(ii). Affiliates of the Company, other than Subsidiaries
In the normal course of business, the Company periodically creates or transacts
with entities that are investment vehicles organized as partnerships or limited
liability companies. These entities were established for the purpose of
investing in securities of public or private companies, or municipal debt
obligations and were initially financed through the capital commitments of the
members. The Company has investments in and/or acts as the managing partner of
these entities. The following table lists investment entities for which the
Company has investments that exceed 10% and acts as the managing member or
general partner:
Subsidiary Name
Ownership %
Piper Jaffray Municipal Opportunities Fund, L.P.
20%
Piper Healthcare Partners III
46%
Piper Jaffray Technology Fund, L.P.
48%
Advisory Research Global Opportunities Fund, L.P.
26%
Advisory Research Small Company Opportunities Fund*
72%
Advisory Research Emerging Markets Opportunity Fund*
40%

*Entity is an open-end fund which commenced operations on November 1, 2013.
Current ownership interest represents commitment of initial seed capital.
(a)(iii). Directors and Senior Officers of the Company as of May 7, 2014
Directors
Andrew S. Duff
William R. Fitzgerald
B. Kristine Johnson
Addison L. Piper
Lisa K. Polsky
Philip E. Soran
Scott C. Taylor
Michele Volpi

















SCHEDULE 5.4
(To Note Purchase Agreement)






--------------------------------------------------------------------------------




Senior Officers
Title
Andrew S. Duff
Chairman and Chief Executive Officer
Chad R. Abraham
Co-Head of Investment Banking & Capital Markets
Christopher D. Crawshaw
Head of Asset Management
Frank E. Fairman
Head of Public Finance Services
John W. Geelan
General Counsel and Secretary
Jeffrey P. Klinefelter
Head of Global Equities
R. Scott LaRue
Co-Head of Investment Banking & Capital Markets
Debbra L. Schoneman
Chief Financial Officer
M. Brad Winges
Head of Fixed Income Services



(b). None.
(c).    None.
(d). Piper Jaffray & Co. is subject to the uniform net capital rule of the SEC
and the net capital rule of Financial Industry Regulatory Authority (“FINRA”).
FINRA may prohibit a member firm from expanding its business or paying dividends
if resulting net capital would be less than 5 percent of aggregate debit
balances. In addition, advances to affiliates, repayment of subordinated debt,
dividend payments and other equity withdrawals by Piper Jaffray &Co. are subject
to certain notification and other provisions of the SEC and FINRA rules.
Piper Jaffray & Co. also is subject to certain notification requirements related
to withdrawals of excess net capital.
Piper Jaffray & Co. is a party to that certain Second Amended and Restated
Indenture, dated April 21, 2014 (the “Indenture”), by and between Piper Jaffray
& Co. and The Bank of New York Mellon. The Indenture requires Piper Jaffray &
Co. to maintain excess Net Capital (as reported on to the SEC on a monthly
basis) of at least $120 million.
Piper Jaffray & Co. is a party to that certain Amended and Restated Loan
Agreement, dated December 28, 2013 (the “Loan Agreement”), by and between Piper
Jaffray & Co. and U.S. Bank National Association. The Loan Agreement requires
Piper Jaffray & Co. to maintain excess Net Capital (as reported on to the SEC on
a monthly basis) of at least $120 million.
Piper Jaffray Ltd., which is a registered United Kingdom broker dealer, is
subject to the capital requirements of the U.K. Financial Conduct Authority
(“FCA”). Piper Jaffray Asia Holdings Limited (“PJAHL”) was the holding company
for entities previously licensed by the Hong Kong Securities and Futures
Commission (“SFC”). PJAHL (and its subsidiaries) ceased operations as of
September 30, 2012, and PJAHL’s dissolution is pending. The Company has applied
for a regulatory license to register Piper Jaffray Hong Kong Limited with the
SFC to maintain a more limited presence in the Hong Kong region to facilitate
its U.S. advisory business. Similar to the requirements of the SEC and FINRA,
the FCA and SFC may restrict the ability of these subsidiaries from paying
dividends or require notification of advances to affiliates, repayment of debt,
dividend payments or other equity withdrawals.








SCHEDULE 5.4
(To Note Purchase Agreement)






--------------------------------------------------------------------------------




Schedule 5.5
Financial Statements


The Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2013 (that contained Consolidated Statements of Financial Condition as at
December 31, 2013 and Consolidated Statements of Operations and Consolidated
Statements of Cash Flows for the 12 months then ended, audited by Ernst & Young
LLP).


The Company’s Quarterly Report on Form 10-Q for the quarter ending March 31,
2014 (that contained unaudited Consolidated Statements of Financial Condition as
at March 31, 2014 and unaudited Consolidated Statements of Operations for the
three months then ended and Consolidated Statements of Cash Flows for the three
months then ended).




















































































SCHEDULE 5.5
(To Note Purchase Agreement)






--------------------------------------------------------------------------------




Schedule 5.15
Existing Indebtedness


Variable Rate Senior Notes, Class B due November 30, 2015, in the principal
amount of $75,000,000.


































































































SCHEDULE 5.15
(To Note Purchase Agreement)








--------------------------------------------------------------------------------




THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, AND (B) IN ACCORDANCE WITH ALL APPLICABLE BLUE SKY
LAWS OF THE STATES OF THE UNITED STATES.
[Form of Note]
Piper Jaffray Companies
Variable Rate Senior Note [Class A][Class B]
Due [May 31, 2017] [November 30, 2015]
No. [_____]    [Date]
$[_______]    CUSP No.[ ]    ISIN No. US[ ]


For Value Received, the undersigned, Piper Jaffray Companies (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on the Applicable Maturity Date, with interest (computed
on the basis of actual days elapsed and a 360-day year) (a) on the unpaid
balance hereof at the rate per annum equal to the Interest Rate plus the
Applicable Margin from the date hereof, payable on the last day of March, June,
September and December in each year (each, an “Interest Payment Date”) and at
maturity, commencing on [March 31, 2013][June 30, 2014], until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal and
on any overdue payment of interest, at a rate per annum from time to time equal
to 2% over the rate of interest set forth in clause (a), payable quarterly on
each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand). Interest payable on each Interest Payment Date will
be paid to the holder of this Note as of the immediately preceding Record Date. 
“Record Date” means, with respect to any Interest Payment Date, the tenth
Business Day prior to such Interest Payment Date.










EXHIBIT A-1
(to Note Purchase Agreement)






--------------------------------------------------------------------------------




Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at the Corporate trust office of The Bank
of New York Mellon Trust Company, N.A. in Chicago, Illinois, or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Class [A][B] Senior Notes (herein called the
“Notes”) issued pursuant to the Amended and Restated Note Purchase Agreement,
dated as of June 2, 2014 (as from time to time amended, the “Note Purchase
Agreement”), among the Company and the Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have made the representation set forth in Sections 6.1
and 6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Notes shall be issued in denominations of not less than $100,000,
and in integral multiples of $1,000 in excess thereof, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. 
Prior to due presentment for registration of transfer, the Company may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price and
with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.












EXHIBIT A-1
(to Note Purchase Agreement)






--------------------------------------------------------------------------------






Piper Jaffray Companies




By
___________________

[Name and Title]




















































































EXHIBIT A-1
(to Note Purchase Agreement)








--------------------------------------------------------------------------------




UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 13 OF
THE NOTE PURCHASE AGREEMENT GOVERNING THIS GLOBAL NOTE.
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A AND (B) IN ACCORDANCE WITH ALL APPLICABLE BLUE SKY
LAWS OF THE STATES OF THE UNITED STATES.
[Form of Global Note]
Piper Jaffray Companies
Variable Rate Senior Note [Class A][Class B]
Due [May 31, 2017] [November 30, 2015]
No. [_____]    [Date]
$[_______]    CUSP No.[ ]    ISIN No. US[ ]




















Exhibit A-2
(to Note Purchase Agreement)






--------------------------------------------------------------------------------




For Value Received, the undersigned, Piper Jaffray Companies (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on the Applicable Maturity Date, with interest (computed
on the basis of actual days elapsed and a 360-day year) (a) on the unpaid
balance hereof at the rate per annum equal to the Applicable Interest Rate from
the date hereof, payable on the last day of March, June, September and December
in each year (each, an “Interest Payment Date”) and at maturity, commencing on
[March 31, 2013][June 30, 2014], until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal and on any overdue payment of
interest, at a rate per annum from time to time equal to 2% over the rate of
interest set forth in clause (a), payable quarterly on each Interest Payment
Date as aforesaid (or, at the option of the registered holder hereof, on
demand). Interest payable on each Interest Payment Date will be paid to the
record holder of this Note as of the immediately preceding Record Date. “Record
Date” means, with respect to any Interest Payment Date, the tenth Business Day
prior to such Interest Payment Date.
Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at the corporate trust office of The Bank
of New York Mellon Trust Company, N.A. in Chicago, Illinois or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Class [A][B] Senior Notes (herein called the
“Notes”) issued pursuant to the Amended and Restated Note Purchase Agreement,
dated as of June 2, 2014 (as from time to time amended, the “Note Purchase
Agreement”), among the Company and the Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note and each holder of a
beneficial interest in this Note will be deemed, by its acceptance hereof or
thereof, to have made the representations set forth in Sections 6.1 and 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Global Note is being held by DTC acting as Depository, and registered in
the name of Cede & Co., a nominee of DTC, and transfers shall be made solely
through the book-entry system of DTC. This Note is a registered Note and, if
issued in certificated form and not held through DTC, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Notes shall be issued in denominations of not less than
$100,000, and in integral multiples of $1,000 in excess thereof, provided that
if necessary to enable the registration of transfer by a holder of its




















EXHIBIT A-2
(to Note Purchase Agreement)








--------------------------------------------------------------------------------




entire holding of Notes, one Note may be in a denomination of less than
$100,000. Prior to due presentment for registration of transfer, the Company may
treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price and
with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Piper Jaffray Companies




By
____________________

 [Name and Title]
















































EXHIBIT A-2
(to Note Purchase Agreement)






--------------------------------------------------------------------------------




Form of Opinion of Special Counsel
to the Company


Matters To Be Covered in
Opinion of Special Counsel to the Company
1.    The Company being a corporation validly existing and in good standing and
having requisite corporate power and authority to issue and sell the Class A
Notes and to execute and deliver the documents.
2.    Due authorization, execution and delivery of the documents and such
documents being legal, valid, binding and enforceable.
3.    No conflicts with charter documents, material agreements and laws.
4.    All governmental consents required to issue and sell the Class A Notes and
to execute and deliver the documents having been obtained.
5.    No litigation questioning validity of documents.
6.    The Class A Notes not requiring registration under the Securities Act of
1933, as amended; no need to qualify an indenture under the Trust Indenture Act
of 1939, as amended.
7.    The Company not being required to register as an “investment company”
under the Investment Company Act.




















































EXHIBIT 4.4(a)
(to Note Purchase Agreement)




